WEBB, Judge.
Although neither party has raised a question as to the ap-pealability of the Court’s order we should dismiss the appeal on our own motion if it is not appealable. Metcalfe v. Palmer, 46 N.C. App. 622, 265 S.E. 2d 484 (1980). We believe we are bound by Met-calfe to dismiss the appeal in this case. In Metcalfe this Court dismissed as premature an appeal from an order setting aside a judgment dismissing a case for the plaintiffs failure to prosecute. The only difference between that case and this one is that in this case the Court amended a judgment rather than setting it aside. We believe this is a distinction without a difference.
Appeal dismissed.
Chief Judge HEDRICK and Judge WHICHARD concur.